            Case 1:20-cv-00035-PGG Document 4 Filed 02/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 EDWARD BRAUNSTEIN,
                                                    Civil Action No. 1:20-cv-35
                       Plaintiff,

       v.


 KEMET CORPORATION, FRANK G.
 BRANDENBERG, WILFRIED BACKES,
 GURMINDER S. BEDI, JACOB
 KOTZUBEI, WILLIAM LOWE, E. ERWIN
 MADDREY, II, YASUKO MATSUMOTO,
 ROBERT G. PAUL, AND KAREN M.
 ROGGE,


                       Defendants.


                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

Dated: February 27, 2020                                 Respectfully submitted,

                                                         By: /s/ Joshua M. Lifshitz
                                                         Joshua M. Lifshitz
                                                         Email: jml@jlclasslaw.com
                                                         LIFSHITZ & MILLER LLP
                                                         821 Franklin Avenue, Suite 209
                                                         Garden City, New York 11530
                                                         Telephone: (516) 493-9780
                                                         Facsimile: (516) 280-7376

                                                         Attorneys for Plaintiff
